In addition to the cases cited in the main opinion as to the effect of the delivery of a deed to be recorded, it was distinctly held in Chapman v. Lott, 144 Miss. 841, 849,110 So. 793, that by the grantor's actual, overt act, open to the world, in the delivery of the deed to the clerk to be recorded in the public records, the delivery is as complete, so far as delivery is concerned, as if there had been a manual delivery by the grantor into the very hands of the grantee.
It is true that a deed although delivered must be accepted in order that it shall be of final effect, but the rule as to acceptance is one for the protection of the grantee against having a grant thrust upon him encumbered with a burden or disadvantage. When, therefore, the grant is entirely beneficial to the grantee imposing *Page 216 
no burden upon him, the reason for requiring an affirmative acceptance disappears and acceptance will be implied in the absence of that which amounts to renunciation. So it is that when as to such a grant, delivery of the deed is made without the knowledge of the grantee and he has thus no opportunity to presently act for himself, the law will put in an acceptance for him, subject to his renunciation when he learns of the deed and of its delivery. This is the rule according to the great weight of authority when the deed is made to an infant who cannot presently accept or when the deed has been delivered for the grantee to an independent third party, the grantee being absent and knowing nothing about it; hence it should be the same when, as here, the deed has been deliver to an absent grantee through the overt act by the grantor in having it recorded, the recorder, the recorder being there the independent third party.
If appellee's contention were sustained and it were held that until actual acceptance by affirmative action the grantor could withdraw a recorded deed, it would mean that he has put of record not a deed but merely an offer of a deed and because not affirmatively accepted the grantor could deliver for record a second deed to another and a different grantee, and what would an examiner of the title do with a situation like that? If he passes the title in favor of the first grantee, he would be met with the claim that the record of the second deed put him on notice that the first deed had not been accepted, and if he takes the title in favor of the second grantee he will do so with the risk that the first deed was in fact good. Illustrations could be multiplied.
Therefore, even if we should hold that the delivery of a deed by having it recorded is no more than an offer subject to withdrawal before actual affirmative acceptance, then as a matter of public policy and of public necessity we should further hold that when a grantor has thus made what purports to be his deed a matter of *Page 217 
public record, the only manner by which he may withdraw it is to file a bill, with lis pendens notice, before actual acceptance, to cancel the recorded deed, and this was not done here.
In my opinion the decree is erroneous and its reversal is correct.